FILED
                            NOT FOR PUBLICATION                              DEC 31 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30157

               Plaintiff - Appellee,             D.C. No. 9:11-cr-00048-DWM

  v.
                                                 MEMORANDUM *
BRYON WALTER PETZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Malloy, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Bryon Walter Petz appeals from the district court’s judgment and challenges

the 24-month sentence imposed following his guilty-plea conviction for being a

felon in possession of a firearm and ammunition, in violation of 18 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Petz contends that the district court erred by applying a six-level official

victim enhancement under U.S.S.G. § 3A1.2(c)(1). The record supports the district

court’s finding that Petz’s conduct in resisting arrest created a substantial risk of

serious bodily injury to the arresting officer; thus, the district court did not abuse

its discretion in imposing the enhancement. See U.S.S.G. § 3A1.2(c)(1); United

States v. Anchrum, 590 F.3d 795, 805 (9th Cir. 2009) (district court’s imposition of

enhancement under U.S.S.G. § 3A1.2(c)(1) reviewed for abuse of discretion).

      AFFIRMED.




                                            2                                     12-30157